Citation Nr: 0842665	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran's countable income exceeds the 
limitation for entitlement to VA nonservice-connected (NSC) 
pension.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
bilateral pes planus with degenerative joint disease of the 
left foot.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to service-connected 
bilateral pes planus with degenerative joint disease of the 
left foot.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an acquired 
psychiatric disorder (including major depressive disorder and 
bipolar disorder).

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroesophageal reflux disease (GERD) 
and hiatal hernia).

9.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by Regional Offices (RO's) of the 
Department of Veterans Affairs (VA).  In an August 2005 
rating decision, the Milwaukee, Wisconsin RO denied the 
service connection claims listed on the title page.  The 
Milwaukee RO also notified the veteran that his claim for NSC 
pension benefits had been denied due to excessive income.  
Jurisdiction of the case subsequently was transferred to the 
RO in Waco, Texas.  

In October 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a video-conference Board 
hearing.

The service connection issues listed on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

At a video-conference hearing before the Board on October 16, 
2008, the veteran withdrew his appeal seeking NSC pension 
benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of whether his countable income exceeds 
the limitation for entitlement to VA NSC pension have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified for appeal the issue of whether the 
veteran's countable income exceeds the limitation for 
entitlement to VA NSC pension.  The Board has jurisdiction 
where there is a question of law or fact on appeal to the 
Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At a video-conference hearing before the Board on October 16, 
2008, the veteran withdrew his appeal seeking NSC pension 
benefits.  The transcript has been reduced to writing and is 
of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993).  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim and it must be 
dismissed for lack of jurisdiction by the Board.

ORDER

The claim of whether the veteran's countable income exceeds 
the limitation for entitlement to VA NSC pension is 
dismissed.


REMAND

The record reflects that the veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA).  His clinical records include his report that he 
underwent examination by an SSA examiner.  The medical and 
legal documents pertaining to this award are not associated 
with the claims folder.  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, on remand, the AMC/RO 
must contact SSA and obtain the veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

The veteran has been diagnosed with PTSD.  He primarily 
reports witnessing the death of a member of his unit, the 
Headquarters Company 6th of the 8th Armored Division stationed 
in Germany, during a convoy mission accident.  In a March 
2005 statement, he recalled that the event took place in 
January of 1964.  At his October 2008 Board hearing, he 
recalled that the incident took place in February 1963.

In order for VA to attempt to corroborate a claimed in-
service stressor, the veteran must provide at a minimum (1) a 
stressor that can be documented; (2) the location where the 
incident took place; (3) the approximate date within a two-
month period of the incident; and (4) the unit of assignment 
at the time the stressful event occurred.  See M21-1MR, Part 
IV, Subpart ii, 1.D.14.d.

In this case, the veteran claimed witnessing the death of a 
fellow unit member of the Headquarters Company 6th of the 8th 
Armored Division stationed in Germany, during a convoy 
mission accident.  He essentially recalls that the event took 
place within a two-month period, in the mid-winter, of either 
1963 or 1964.  The death of a fellow service member may be 
documented in unit records.  

In the Board's view, the veteran has provided sufficient 
information to attempt to corroborate this claimed stressor 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC).  M21-1MR, Part IV, Subpart ii, 1.D.14.d.  In Fossie 
v. West, 12 Vet. App. 1, 6-7 (1998), the United States Court 
of Appeals for Veterans Claims (Veterans Court) held that 
there is no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  In light of the information that has been provided 
by the veteran however, corroboration of his claimed in-
service stressors should be attempted through JSRRC.  The 
Veterans Court also held in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In a statement received in January 2005, the veteran alleged 
that an in-service injury to his left foot resulted in an 
altered gait which caused or aggravated a claimed bilateral 
leg condition.  In June 2005, a VA examiner provided an 
opinion that the veteran's bilateral pes planus which pre-
existed service was aggravated beyond the normal progression 
of the disorder in service and that the veteran developed 
degenerative joint disease of the left foot related to the 
impact of his pes planus.  The RO granted service connection 
for bilateral pes planus with degenerative joint disease of 
the left foot in a November 2005 rating decision. 

In October 2008, the veteran clarified that his bilateral leg 
condition is related to his claimed back condition.  To date, 
the RO has not considered the veteran's claims of service 
connection for a lumbar spine disability or bilateral leg 
condition on a secondary basis.

On remand, the RO should provide the veteran corrective VCAA 
notice regarding the criteria for establishing service 
connection on a secondary basis.  See 38 C.F.R. § 3.310(a) 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Given the VA examiner's opinion of functional gait impairment 
due to service-connected pes planus, the Board finds that 
medical opinion is necessary to decide these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice on the veteran's 
claims of entitlement to service connection for a 
lumbar spine and bilateral leg disabilities, each 
as secondary to service-connected bilateral pes 
planus with degenerative joint disease of the 
left foot.  A copy of the notice letter must be 
included in the claims file.

2.  Contact the Social Security Administration 
(SSA) and request a copy of the veteran's 
complete SSA disability benefits file, including 
any administrative decision(s) on the veteran's 
application for SSA disability benefits and all 
of the underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims file.  
All records provided by SSA also should be 
included in the claims file.

3.  Contact the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and request the 
veteran's complete service personnel records.  
Any service personnel records provided should be 
associated with the claims file.  A copy of any 
response from NPRC, to include a negative reply, 
also should be included in the claims file.

4.  Copies of all of the veteran's service 
personnel records, as well as a summary of his 
claimed in-service stressors, should be sent to 
JSRRC so that it can attempt corroboration of the 
veteran's claimed in-service stressor of 
witnessing the death of a fellow service member 
of the Headquarters company 6th of the 8th Armored 
Division, stationed in Germany, in a convoy 
mission accident between January and February 
1963.  If necessary, make a follow-up request to 
JSRRC for the veteran's claimed in-service 
stressor for the time period between January and 
February 1964.  A copy of any response(s) from 
JSRRC should be included in the claims file.

5.  Thereafter, if and only if the veteran's 
claimed in-service stressor is corroborated 
by JSRRC, schedule the veteran for 
appropriate VA examination to determine the 
nature and etiology of his PTSD.  The claims 
file must be provided to the examiner for 
review and the examiner must state that the 
claims file was reviewed in the examination 
report.  Based on a review of the claims file 
and the results of the veteran's examination, 
the examiner should be asked to opine whether 
the veteran's PTSD, if diagnosed, is at least 
as likely as not due to a corroborated in-
service stressor.  If the examiner is unable 
to provide the requested opinion(s), then he 
or she should so state in the examination 
report.

6.  Schedule the veteran for appropriate VA 
examination to determine the nature and etiology 
of his claimed lumbar spine and bilateral leg 
disabilities.  The claims file must be provided 
to the examiner for review and the examiner must 
state that the claims file was reviewed in the 
examination report.  Based on a review of the 
claims file and the results of the veteran's 
physical examination, the examiner should be 
asked to clarify the diagnosis, or diagnoses, of 
all current disabilities of the lumbar spine and 
lower extremities.  The examiner also should be 
asked to state whether it is at least as likely 
as not that any current disability of the lumbar 
spine and/or lower extremities was caused by an 
event during active service or was caused or 
aggravated by service-connected bilateral pes 
planus with degenerative joint disease of the 
left foot.  If the examiner is unable to provide 
the requested opinion(s), then he or she should 
so state in the examination report.

7.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


